Case 1:20-cr-00143-TSE Document 353-3 Filed 05/19/21 Page 1 of 7 PageID# 5968




                       Exhibit 3
5/18/2021    Case 1:20-cr-00143-TSE Document
                                      FBI admitted353-3       Filed
                                                   attack against       05/19/21
                                                                  the Freedom          Page
                                                                              HostingSecurity    2 of 7 PageID# 5969
                                                                                              Affairs

 HomeHome  Cyber Crime
                  European
                   Cyber   Cyber warfare
                            Council
                            Crime             APT warfare
                                     extendsCyber
                                             sanctions Data Breach
                                                        against         Deep
                                                                        threatWeb
                                                                foreignAPT    actors  Digital
                                                                                   Data       ID
                                                                                          Breach   Hacking     Hacktivism
MUST   READ
 This site uses cookies, including  for analytics, personalization, and   advertising purposes.  For moreDeep   Webor to
                                                                                                          information
                        Intelligence         Internet of Things           Laws and regulations    Malware   Mobile   Reports   Security
                                                         change your cookie settings, click here.
              Digital ID                 Hacking
                                   Social Networks
                                                                Hacktivism
                                                              Terrorism
                                                                               Intelligence
                                                                        ICS-SCADA
                                                                                               Internet of Things
                                                                                     EXTENDED COOKIE POLICY    Contact me

                     Laws
                  If you    and regulations
                         continue                      Malware
                                  to browse this site without          Mobile
                                                              changing your          Reports
                                                                            cookie settings, you agreeSecurity
                                                                                                       to this use.

                                                                       Accept        Read More
       Social Networks                       Terrorism                 ICS-SCADA                 EXTENDED COOKIE POLICY

                                                                           Contact me



                                                                                                                               Sponsored C
FBI admitted attack against the Freedom Hosting
September 16, 2013 By Pierluigi Paganini


                                                                                                                                1

                                                                                                                               Malware
                                                                                                                               Protection
                                                                                                                               for Mobile

In an Irish court the FBI Supervisory Special Agent
Donahue revealed that FBI had control of the Freedom
Hosting company to investigate on child pornography.
FBI admitted publicly that the Bureau had compromised the Freedom Hosting, probably the most                                   1    BEST RA

popular Tor hidden service operator company.
                                                                                                                               2    BEST AN



                                                                                                                               3    TRICKS


The news conﬁrms the suspects raised after that a group of Security researchers found a malicious
                                                                                                                               4    IDENTIT
script that takes advantage of a Firefox Zero-day to identify some users of the Tor anonymity
network.
                                                                                                                               5    TIPS TO

In an Irish court the FBI Supervisory Special Agent Brooke Donahue revealed that the FBI had
control of the Freedom Hosting company to investigate on child pornography activities, Freedom
Hosting was considered by US law enforcement the largest child porn facilitator on the planet.

                                                                                                                               PixFuture

https://securityaffairs.co/wordpress/17767/hacking/fbi-admitted-attack-freedom-hosting.html                                                1/6
5/18/2021    Case 1:20-cr-00143-TSE Document
                                      FBI admitted353-3       Filed
                                                   attack against       05/19/21
                                                                  the Freedom          Page
                                                                              HostingSecurity    3 of 7 PageID# 5970
                                                                                              Affairs

FBI for its analysis
  Home               exploitedCyber
             Cyber Crime         a Firefox Zero-day
                                      warfare     APTfor warfare
                                                         Firefox 17 version
                                                           Data Breach       thatWeb
                                                                           Deep   allowed it to track
                                                                                        Digital  ID TorHacking    Hacktivism
   This Home          Cyber
        site uses cookies,      Crime
                             including          Cyber
                                        for analytics,                    APT
                                                       personalization, and           Data
                                                                            advertising      Breach
                                                                                        purposes.   For moreDeep   Webor to
                                                                                                             information
users, it exploited a ﬂaw in the Tor browser to implant a tracking cookie which ﬁngerprinted suspects
                   Intelligence     Internet of Things    Laws and regulations     Malware      Mobile    Reports   Security
through a Digital
            speciﬁc external   server.       change your cookie settings, click here.
                      ID SocialHacking
                                   Networks
                                                   Hacktivism
                                                 Terrorism    ICS-SCADA
                                                                         Intelligence          Internet of Things
                                                                               EXTENDED COOKIE POLICY             Contact
Mozilla conﬁrmed the presence of the security vulnerability in Firefox 17 (MFSA 2013-53) , which is
                                                                                                                          methe D
                                                                                                                    Digging

currently theIfextended  support releasethis
                                          (ESR)                                                                   of the web
                Laws
                you    and
                    continue regulations
                             to browse       siteversion
                                                  withoutof
                                                   Malware  Firefox. your
                                                          changing   Mobile        Reports
                                                                          cookie settings, you agreeSecurity
                                                                                                     to this use.

                                                    AcceptwebRead
“Security researcher Nils reported that specially crafted          More
                                                              content using the
       Social Networks                       Terrorism                 ICS-SCADA              EXTENDED COOKIE POLICY
     onreadystatechange
                                                                           Contact me
 event and reloading of pages could sometimes cause a crash when unmapped memory is executed.
This crash is potentially exploitable.”

The exploit is based on a Javascript that is a tiny Windows executable hidden in a variable dubbed
“Magneto”. Magneto code looks up the victim’s Windows hostname and MAC address and sends
the information back to the FBI Virginia server exposing the victims’s real IP address. The script
sends back the data with a standard HTTP web request outside the Tor Network.




                                                                                                                   SecurityAffa
                                                                                                                   Cybersecurity
                                                                                                                   Cybersecurity




Eric Eoin Marques, the 28-year-old Irishman owner and operator of Freedom Hosting, is now
awaiting extradition to the US where he could face 100 years in prison on child pornography
charges. The new details emerged in press reports from a Thursday bail hearing in Dublin, where
Marques, 28, is ﬁghting extradition to America on the above charges. He was denied bail for the
second time since his arrest in July. According law enforcement Marques might reestablish contact
with co-conspirators, and further complicate the FBI probe.                                                        Center for Cy
                                                                                                                   Relations Stu




https://securityaffairs.co/wordpress/17767/hacking/fbi-admitted-attack-freedom-hosting.html                                    2/6
5/18/2021    Case 1:20-cr-00143-TSE Document
                                      FBI admitted353-3       Filed
                                                   attack against       05/19/21
                                                                  the Freedom          Page
                                                                              HostingSecurity    4 of 7 PageID# 5971
                                                                                              Affairs

   HomeHome
         Cyber Crime
                 CyberCyber
                       Crimewarfare         Cyber              APT
                                                      warfare and    APT   Data Breach
                                                                               Data   Breach  Deep Web   Digital ID     Hacking      Hacktivism
   This site uses cookies, including for analytics, personalization,  advertising purposes. For moreDeep   Webor to
                                                                                                     information
                        Intelligence         Internet of Things           Laws and regulations      Malware    Mobile      Reports     Security
                                                         change your cookie settings, click here.
              Digital ID                 Hacking
                                   Social Networks
                                                                Hacktivism
                                                              Terrorism
                                                                               Intelligence
                                                                        ICS-SCADA
                                                                                               Internet of Things
                                                                                     EXTENDED COOKIE POLICY    Contact me

                     Laws
                  If you    and regulations
                         continue                      Malware
                                  to browse this site without          Mobile
                                                              changing your          Reports
                                                                            cookie settings, you agreeSecurity
                                                                                                       to this use.

                                                                       Accept        Read More
       Social Networks                       Terrorism                 ICS-SCADA                 EXTENDED COOKIE POLICY

                                                                           Contact me



Freedom Hosting hosted hundreds of discutible websites, many of them used to conduct illegal
activities taking advantage of the anonymity provided by Tor network. Tor network contains in fact
many services that are used by cyber criminals for money laundering, exchanging of child porn
material, renting for hacking services and sale of drugs and weapons.
Freedom Hosting oﬀers hosting services to hacking sites such as HackBB and at least 550 servers                                        Subscribe Se
throughout Europe that distributed child porn content.Donahue revealed that the Freedom Hosting
 service hosted at least 100 child porn sites providing illegal content to thousands of users, and
claimed Marques had visited some of the sites himself.


Eric Eoin Marques knew he hunted, apparently he already sent the earnings to his girlfriend over in
Romania, the FBI is analyzing the Marques’s seized computer discovered that he had made inquiries
about how to get a visa and entry into Russia, and residency and citizenship in the country.
Marques’s made also searches for a US passport template and a US passport hologram star,
probably he was planning an escape. In 2011 the group of hacktivist Anonymous also attached the F


reedom Hosting with a series of DDoS attacks after allegedly ﬁnding the ﬁrm hosted more that 90%
of the child porn hidden services on the Tor network. Court documents and FBI ﬁles released under
the FOIA have described the CIPAV (Computer and Internet Protocol Address Veriﬁer) as software
the FBI can deliver through a browser exploit to gather information from the suspect’s machine and
send it to on the server of the Bureau in Virginia.

The event is the conﬁrmation that Tor network provides an extra layer of obfuscation but it must be
clear it does not provide bulletproof online anonymity, various researches already that evidenced it.




https://securityaffairs.co/wordpress/17767/hacking/fbi-admitted-attack-freedom-hosting.html                                                       3/6
5/18/2021     Case 1:20-cr-00143-TSE Document
                                       FBI admitted353-3       Filed
                                                    attack against       05/19/21
                                                                   the Freedom          Page
                                                                               HostingSecurity    5 of 7 PageID# 5972
                                                                                               Affairs

  See Also Cyber Crime
   HomeHome        CyberCyber
                         Crimewarfare       Cyber
   This site uses cookies, including for analytics,
                                                               APT
                                                      warfare and
                                                    personalization, APT   Data Breach
                                                                               Data
                                                                      advertising     Breach
                                                                                  purposes.
                                                                                              Deep Web
                                                                                            For moreDeep
                                                                                                         Digital ID
                                                                                                           Webor to
                                                                                                     information
                                                                                                                        Hacking       Hacktivism
    Best Ransomware Protection Tools                                                                                    a
                Intelligence  Internet of Things                          Laws and regulations      Malware    Mobile       Reports     Security
                                                         change your cookie settings, click here.
              Digital ID  Social Networks
                                         Hacking                Hacktivism
                                                              Terrorism
                                                                               Intelligence
                                                                        ICS-SCADA
                                                                                               Internet of Things
                                                                                     EXTENDED COOKIE POLICY    Contact me
    Best Antivirus Software for 2021                                                                                    a

                     Laws
                  If you    and regulations
                         continue                      Malware
                                  to browse this site without          Mobile
                                                              changing your          Reports
                                                                            cookie settings, you agreeSecurity
                                                                                                       to this use.
    Tricks to Prevent Ransomware                                                                                        a
                                                                       Accept        Read More
       Social Networks                       Terrorism                 ICS-SCADA                 EXTENDED COOKIE POLICY
    Identity Theft Protection Services                                                                                  a

                                                                           Contact me
    Tips to Prevent Ransomware                                                                                          a




    1 Laws in District Of Columbia                                                                                      a



    2 Best Ransomware Protection Tools                                                                                  a



    3 Network Security System                                                                                           a



    4 2021 Top Antivirus For Windows                                                                                    a




Pierluigi Paganini
(Security Aﬀairs – Tor, cybercrime, Freedom Hosting)
___




 NORMANDY BLOUSE


 Ad By Nili Lotan US                                 See More


Share this:


  Twitter          Print         LinkedIn           Facebook            More




https://securityaffairs.co/wordpress/17767/hacking/fbi-admitted-attack-freedom-hosting.html                                                        4/6
5/18/2021    Case 1:20-cr-00143-TSE Document
                                      FBI admitted353-3       Filed
                                                   attack against       05/19/21
                                                                  the Freedom          Page
                                                                              HostingSecurity    6 of 7 PageID# 5973
                                                                                              Affairs

Home
   Cybercrime   FBI
    Home         CyberFirefox
         Cyber Crime   Cyber
                        Crime    Firefox Zero-day
                              warfare  Cyber      DataFreedom
                                         APT warfare   Breach Hosting
                                                               APT     Hacking
                                                                Deep Web          malware
                                                                            Digital
                                                                         Data       ID
                                                                                Breach   Hacking
                                                                                              DeepHacktivism
                                                                                                   Web
   This site uses cookies, including for analytics, personalization, and advertising purposes. For more information or to
  pedo                Intelligence
              Tor anonymity                  Internet of Things           Laws and regulations       Malware   Mobile   Reports   Security
                                                         change your cookie settings, click here.
              Digital ID                 Hacking                Hacktivism     Intelligence    Internet of Things
                                   Social Networks            Terrorism ICS-SCADA    EXTENDED COOKIE POLICY    Contact me

                     Laws
                  If you    and regulations
                         continue                      Malware
                                  to browse this site without          Mobile
                                                              changing your          Reports
                                                                            cookie settings, you agreeSecurity
                                                                                                       to this use.

                                                                              Read
                                                                               More
                                             Terrorism                            EXTENDED
                                                                                            COOKIE
                                                                                                 POLICY
SHARE                                                                  Accept
  SocialON
         Networks                                                      ICS-SCADA

                                                                           Contact me
                       Pierluigi Paganini

                       Pierluigi Paganini is member of the ENISA (European Union Agency for Network
                       and Information Security) Threat Landscape Stakeholder Group and Cyber G7
                       Group, he is also a Security Evangelist, Security Analyst and Freelance Writer.
                       Editor-in-Chief at "Cyber Defense Magazine", Pierluigi is a cyber security expert
                       with over 20 years experience in the ﬁeld, he is Certiﬁed Ethical Hacker at EC
                       Council in London. The passion for writing and a strong belief that security is
                       founded on sharing and awareness led Pierluigi to ﬁnd the security blog
                       "Security Aﬀairs" recently named a Top National Security Resource for US.
                       Pierluigi is a member of the "The Hacker News" team and he is a writer for
                       some major publications in the ﬁeld such as Cyber War Zone, ICTTF, Infosec
                       Island, Infosec Institute, The Hacker News Magazine and for many other
                       Security magazines. Author of the Books "The Deep Dark Web" and “Digital
                       Virtual Currency and Bitcoin”.




                   PREVIOUS ARTICLE
                CBMEN, DARPA’s peer-to-peer
                                                                                         NEXT ARTICLE
                                                                          Hacking - Give me 10 minutes to hack          
                    technology for battleﬁeld                                                 the Nasdaq




YOU MIGHT ALSO LIKE




https://securityaffairs.co/wordpress/17767/hacking/fbi-admitted-attack-freedom-hosting.html                                                  5/6
5/18/2021    Case 1:20-cr-00143-TSE Document
                                      FBI admitted353-3       Filed
                                                   attack against       05/19/21
                                                                  the Freedom          Page
                                                                              HostingSecurity    7 of 7 PageID# 5974
                                                                                              Affairs

   HomeHome
         Cyber Crime
                 CyberCyber
                       Crimewarfare         Cyber              APT
                                                      warfare and    APT   Data Breach
                                                                               Data   Breach  Deep Web    Digital ID     Hacking      Hacktivism
   This site uses cookies, including for analytics, personalization,  advertising purposes. For moreDeep   Webor to
                                                                                                     information
                        Intelligence         Internet of Things           Laws and regulations      Malware     Mobile      Reports     Security
                                                         change your cookie settings, click here.
              Digital ID                 Hacking                Hacktivism     Intelligence    Internet of Things
                                   Social Networks            Terrorism ICS-SCADA    EXTENDED COOKIE POLICY    Contact me

                     Laws
                  If you    and regulations
                         continue                      Malware
                                  to browse this site without          Mobile
                                                              changing your          Reports
                                                                            cookie settings, you agreeSecurity
                                                                                                       to this use.

                                                                       Accept        Read More
       Social Networks                       Terrorism                 ICS-SCADA                 EXTENDED COOKIE POLICY

                                                                           Contact me
European Council extends sanctions
                                                                           Analysis of NoCry ransomware: A
against foreign threat actors
                                                                           variant of the Judge ransomware
May 18, 2021 By Pierluigi Paganini
                                                                           May 18, 2021 By Pierluigi Paganini




Copyright 2021 Security Affairs by Pierluigi Paganini All Right Reserved.




https://securityaffairs.co/wordpress/17767/hacking/fbi-admitted-attack-freedom-hosting.html                                                        6/6
